Case 2:19-mc-50550-PDB_ ECF No. 3, PagelD.25 Filed 08/02/19. Page 1 of 1

a,

UNITED STATES DISTRICT COURT 4 g
EASTERN DISTRICT OF MICHIGAN be Gp
SOUTHERN DIVISION “9X. o
Re Y
| Sq, “%
INRE: SEALED MATTER MISC. NO. 19-me-505S>%,
y;
D>

 

HON. Paul D. Borman
/

 

MOTION AND ORDER TO UNSEAL SEARCH
WARRANT AND AFFIDAVIT |

THE UNITED STATES OF AMERICA respectfully requests that the search
warrant and affidavit in this case be unsealed for the following reasons:

1. That the United States is no longer apprehensive that one or more persons
may flee the jurisdiction or that evidence may be destroyed if they become aware of the
substance of the search warrant and affidavit.

2. That the United States is no longer apprehensive that there is danger of

harm to potential government witnesses if any persons become aware of the substance of
the search warrant and affidavit.

ll {- MATTHEW SCHNEIDER
United States Attorney

AUG 02.2019

 

CLER s/Mitra Jafary-Hariri
US. DISTRICT GocaT | MITRA JAFARY-HARIRI (P74460)
Assistant United States Attorney
211.W. Fort Street, Suite 2001
Detroit, Michigan 48226
mitra.jafary-hariri@usdoj.gov
Dated: August 2, 2019 . (313) 226-9632
IT IS SO ORDERED.

s/R. Steven Whalen
HONORABLE R. STEVEN WHALEN
Dated: August 2, 2019 United States Magistrate Judge

 
